Title: To John Adams from Thomas Digges, 14 April 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dear Sir
      
       14th Apl. 1780
      
     
     I am obligd to You for the Book forwarded me by Mr. L–g–n, but unfortunately there is a sheet wanting in the most material part of it, that of the description and powers to the Senate, from Page 16 to 25 the leaves are wanting or rather page 17 to 24 inclusive. This however is of no material consequence as the book is but the report and not the Established new Constitution of the Massachusetts. When such should get to Your hands I should be extreemly glad of it for other reasons than those of merely making myself acquainted with the Constitution of the different States of our Country.Monsr. Francois Bowens Negociant Ostend will forward such to me or any other parcells you may have to send, and thro him I can contrive to get you any publications from hence. The way to get News Papers in the safest way is to agree for them at the Post Officers in Paris who have a means of getting them from the same office here.
     A Ship from St. Kitts the 5 March brings no other accounts than that La Mothe Puquets Squadron (as it was here currently reported to be blockd up in Guadaloupe by Adl. Parker) has saild from thence and made a junction with the other Ships at Martinico, where the numbers were 14 of the line the 1st. March, so that when Monr. Guichens Squadron gets out and the other small squadron the number of French will be 36 to about 31 English.
     
     The W. India fleet saild the 8th. and Greaves ships after a very serious mutiny on board some of them are gone to sea (said to be for America) the 11th Instant. No Men of War was intended for that Station but those were hastily got ready in consequence of hearing a fleet was soon to go from Brest with troops on board to N. America. Most people here suppose that fleet bound to Quebec or Hallifax.
     Every day seems to produce more advocates or wishers for withdrawing the troops from America or giving up an offensive war in that Country.
     A Motion was to have been made this day in the Commons relative to the State of the War in that Country and to push the Ministry for the giving up the principles of that War and to go seriously to some accomodation. The voice of the majority of the People are decidedly for some such accomodation, but there is no one who can devise the means by which it can be done; tho most of my parliamentary acquaintance are for giving the Independence none of them seem bold enough to stand forth and move it in the house. The time is certainly not yet arrivd when it would go down there but I do not think it very distant, and I am sure had the topic been debated to day there would have appeard a manifest disposition in the House to abandon the principles of the War in America, and it seems as if Ministry wishd to feel the pulses of the House upon that subject. A new and unexpected matter put off the whole affair; the Speaker without appearing to be very ill, stood up and declard a wish to resign from not being Able thro illness to go on with the Business of the House. It appeard as much a political as a real illness and I dare say some new movements perhaps in the Administration may be the consequence. He has not however resignd and the House is adjournd for the benefit of his health till next Monday week; perhaps it may be then too late to renew the intended motion about America or the State of the War there. The possession of Charles Town if but for a week or the taking two or three men of War from their Enemys may make these wise-heads think their arms invincible and that they may have some better success by prosecuting the War a little further.
     There is with me a Mr. Jonathan Loring A–s–n who left Boston the 29th. Jany. and was taken in Zephir Packet in the Bay. He leaves me to day and will soon be nearer You; He expects some letters to your or rather Mr. Danas care by the Protector, which vessel would sail about the 1st. March.
     There is a second Paul Jones alarm near the Coast of Hull. An Express has arrivd to day that four or five Ships of the Enemy have got to that quarter and taken 2 or 4 prizes they appear to be french frigates and the Hull people can spy very clearly the Countess of Scarborough (which once belongd to that port) to be one of the Squadron. I wish you every success and happiness and am with very great regard Your Obedt. Servant,
     
      Wm. S. C.
     
    